DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language. Applicant’s claim limitation directed to “Magnetite (Fe3O4)” has synonyms including magnetic oxide, magnetic black, iron black, ferosoferric oxide, black iron, ferro ferric oxide, ferric ferrous oxide, ironite, ironite sponge, and magnetic iron ore, lodestone, FeO.Fe2O3 and other industry-accepted synonyms for magnetite.
The present claims are considered “product-by-process” claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113]. In this case the structure implied by the process step “agglomeration process defined as particle size enlargement” is an agglomerate meaning an assemblage of particles (a mass) which is either loosely or rigidly joined together with several particles adhering to each other [Specification, Page 13, Paragraph 3].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (Korean Patent No. 2004100307).

In regard to claims 1-2, Bae et al. disclose a composition comprising:
agglomerates comprised of agglomerated magnetite and gypsum (beneficial carrier) [Step 1; Paragraph 13], wherein Bae’s composition is an assemblage of particles joined together;
said agglomerate being a dry, flowable granule (e.g. crushed particles) [Page 2, Last Paragraph];
in which gypsum meets the definition of a beneficial carrier which helps iron be taken up by plants by aiding chemically or physical interaction with magnetite, soil or a combination thereof as 
the process of forming agglomerates as claimed represents a product-by-process limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113]. Nevertheless the agglomeration of the Bae system is interpreted as agitation agglomeration or pressure agglomeration in view of the step of rotating the sample and crushing into grains having a predetermined particle size [Step 1; Paragraph 14] and results in a system comprising agglomerated magnetite and agglomerated gypsum carrier. With regard to said system being a “soil conditioner” and improving “effects of iron deficiency in said plants”, this limitation represents an intended use and does not result in a structural difference between the claimed invention and the Bae prior art.

In regard to claim 9, the process of forming agglomerates as claimed represents a product-by-process limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113]. Nevertheless the agglomeration of the Bae system is interpreted as agitation agglomeration or pressure agglomeration in view of the step of rotating the sample and crushing into grains having a predetermined particle size [Step 1; Paragraph 14] and results in a system comprising agglomerated magnetite and agglomerated gypsum carrier.

In regard to claim 12, Bae et al. discloses a composition which has been subjected to a size reduction step, further reducing the agglomerated product into small particle sizes [Step 1; Paragraph 14].

. 

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvidsson et al. (US Patent Publication No. 2014/0260799 A1).

In regard to claims 1 and 3-4, Arvidsson et al. teach a composition comprising:
agglomerated magnetite particles [Paragraph 0100] and molybdenum oxide beneficial carrier particulate [Paragraph 0009];
said agglomerated forms a “green” agglomerate [Paragraph 0011];
a lignin binder carbonaceous powder (i.e. binder) [Paragraph 0104];
said agglomerate being a dry flowable [Paragraph 0121] granule (e.g. pellet) [Paragraph 0119]
in which molybdenum oxide meets the definition of a beneficial carrier which helps iron be taken up by plants by adding chemically or physical interaction with magnetite, soil or a combination thereof as described confirmed by forming a solid agglomerate [Claim 1], and molybdenum oxide is considered a delivery system (i.e. carrier system) as defined by Applicant’s Specification for a preferred application rate [Page 5];
in which molybdenum oxide meets the definition of a beneficial carrier which helps iron be taken up by plants by acting as a physical carrier in a blended composition [Paragraph 0093]; and
the process of forming agglomerates as claimed represents a product-by-process limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113]. The agglomeration of the Arvidsson results in a system comprising agglomerated magnetite and agglomerated carrier.
.

Claims 1 and 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadachari (US Patent Publication No. 2013/0133387).

In regard to claims 1 and 10, Varadachari discloses a fertilizer composition comprising:
agglomerates of magnetite and beneficial carrier, wherein the beneficial carrier is calcium carbonate (limestone) [Paragraph 0172]. In this case, the unconverted limestone would remain in the composition and is considered the beneficial carrier particulate;
wherein the agglomerates are free-flowing fertilizer particulates [Paragraph 0071], wherein fertilizer is added to soil to improve its properties (e.g. a soil conditioner);
in which limestone meets the definition of a beneficial carrier which helps iron be taken up by plants by adding chemically or physical in interaction with magnetite, soil or a combination thereof as described confirmed by Applicant’s Specification [Page 18], and limestone is considered a delivery system (i.e. carrier system) as defined by Applicant’s Specification for a preferred application rate [Page 5]; and
the process of forming agglomerates as claimed represents a product-by-process limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (Korean Patent No. 2004100307).
In regard to claims 5-7, the composition of the Bae reference comprises:
up 30% by dry weight magnetite;
70% by dry weight gypsum beneficial carrier particulate [Step 1; Paragraph 13]; and
these values overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent Publication 2015/0239788 A1) in view of Krysiak et al. (US Patent No. 7,503,143 B2).

In regard to claim 15, Yamashita is directed to a fertilizer composition comprising
a micronutrient such as ironite (magnetite) [Paragraph 0061] in the form of an ironite granule [Paragraph 0068];
a beneficial pelleted or prilled carrier [Paragraph 0052];
binder [Paragraph 0034];
acrylamides [Paragraph 0112]
a microbial blend [Paragraph 0034;
nitrogen or phosphorus macronutrients [Paragraph 0034]; and
said composition is in the form of a dry, flowable granule soil conditioner (e.g. prilled or pelleted fertilizer) [Paragraph 0052].
Wherein the dry mineral preparation carriers [Paragraph 0052] are considered to aid chemically or physically in interaction with magnetite, soil environment […] to help iron be taken up by plants to treat deficiencies of iron in plants by improving mineral release [Paragraph 0163].

Yamashita disclose the presence of acrylamides within the fertilizer composition but does not teach WSPAM (water-soluble polyacrylamide) specifically. Krysiak et al. is directed to a PAM carrier for application of fertilizer nutrients [Column 1, lines 35-40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water-soluble polyacrylamide within the composition taught by Yamashita because PAMs have a variety of beneficial soil amendment properties [Column 1, lines 10-16]. One of ordinary skill in the art would have been . 

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

The prior art references do not teach or render obvious all the cumulative limitations of claim 8 with particular attention to an amount of anionic WSPAM, microbes, macronutrients(s) and binder within the claimed range(s).

Response to Arguments
Applicant argues (Pgs. 9, 12) gypsum or limestone do not necessarily meet the definition of Beneficial Carrier because it would have to be of sufficient quantity to have iron taken up by plants,  not any quantity of gypsum or limestone. However, there is no requirement in the claims for a specific amount or type of carrier in the claims. The claim limitation defining the beneficial carrier as wherein “said particulate material aids chemically or physically in interaction with said magnetite […]” is interpreted as gypsum or limestone [Specification, Page 18] or otherwise in a physical form to affect release of magnetite (e.g. thoroughly mixed with the carrier). The prior art references teach a gypsum and/or molybdenum oxide beneficial carrier. Gypsum meets the definition of a beneficial carrier which helps iron be taken up by plants by adding chemically or physical interaction with magnetite, soil or a combination thereof as described confirmed by Applicant’s Specification [Page 19], and gypsum is considered a delivery system (i.e. carrier system) as defined by Applicant’s Specification for a preferred application rate [Page 5]. Similarly, molybdenum oxide meets the definition of a beneficial carrier which 

Applicant argues (Pgs. 9-10, 12-13) the prior art references do not teach the claim limitation wherein “said Agglomerates formed by an Agglomeration Process defined as particle size enlargement”. The claims are directed to a product and the process of forming agglomerates as claimed represents a product-by-process limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” [MPEP 2113]. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In this case, the agglomeration step is interpreted as resulting in a system comprising agglomerated magnetite and agglomerated carrier. Agglomerated is defined by Applicants as “an assemblage of particles which is either loosely or rigidly joined together with several particles adhering to each other” [Specification, Page 13]. As demonstrated in the rejections above, the prior art references teach or make obvious magnetite particles adhered to carrier particulate. The manner in which the agglomeration process takes places does not appear to impart any structural characteristics to the product as claimed.

Applicant argues (Pg. 9) Bae does not teach gypsum, but a waste product which cannot be used for general gypsum. This argument is not persuasive. The waste gypsum contains 70wt.% of gypsum and 30wt.% of other components such as magnetite [Abstract]. In this way the material taught by Bae is shown to include a gypsum component.

Applicant argues (Pg. 11) molybdenum oxide is not a beneficial carrier particulate to be in an amount sufficient to help the iron be taken up by the plants to treat iron deficiencies. This argument is not persuasive. Molybdenum oxide meets the definition of a beneficial carrier which helps iron be taken up by plants by aiding in physical interaction with magnetite, soil or a combination thereof as described confirmed by forming a solid agglomerate [Claim 1], and molybdenum oxide is considered a delivery system (i.e. carrier system) as defined by Applicant’s Specification for a preferred application rate [Page 5].

Applicant argues (Pg. 11) demonstrating molybdenum negatively interacts with iron oxide in hydroponic applications (Zakikhani et al.) and in sorghum grown in alkaline soils (Olsen et al.). The teachings of these references are not considered relevant to the claims at issue (directed to an iron-containing product on a carrier).

Applicant’s arguments (Pgs. 14-16), in view of the amendments filed 12/06/2022, with respect to the claim rejections based on the teachings of Muradov and Parsonage have been fully considered and are persuasive.  The rejection of the claims based on these references has been withdrawn. 


Applicant argues (Pg. 20), Yamashita discloses “ironite” which is not an iron product. This argument is not persuasive. Ironite is a mineral supplement that majorly contains iron.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 4, 2022